By the Court.

Starnes, J.
delivering the opinion.
[1.] If the right of the complainant in this bill, to sue these Justices of the Inferior Court be admitted, still, this is not' Such a contract as should be enforced specifically. If the defendants are liable to be sued at all, for and on account of the same, they are liable in damages, and there is no necessity for the interference of a Court of Equity in such a case. *475It is, at most, a mere breach, of a personal contract of covenant, and it is not shown that irreparable injury will result, unless the contract be specifically enforced.
It is true, that it is alleged, that Batterson is not able to respond for the damage which he may do, if he be allowed to proceed in the erection of the building. If this allegation have force, it is as a reason why he should be enjoined from proceeding to carry on the work in question — not as a reason why the contract should be specifically performed. It was made with the Justices of the Inferior Court; and if to be specifically performed, is to be performed by them, not by Batterson. If it cannot be enforced specifically against them, it is not, of course, pretended that it can be against him; and therefore, so far as the specific performance of the contract is concerned, it does not matter whether he is able to respond in damages or not.
[2.] But, according to the allegations of the bill, the Justices of the Inferior Court, as such, are the only persons who contracted with the complainant for the erection of this building; and, if they are not, no one else is liable.
As stated in the bill, this Court has decided, in the case to which reference is there made, viz: the case of The Justices of the Inferior Court vs. Haygood, (15 Geo. 309,) that the Justices of the Inferior Court in our State, are not liable to be sued as a quasi corporation, unless provision be made by Statute, authorizing the same ; and that the only remedy by which a contract can be enforced against them, is mandamus. Our reas.ons for this opinion are given fully in that case.
. This proceeding cannot be sustained against this Inferior Court, of course, unless they can be so sued. If they cannot be so sued, the injunction, as against them, cannot be sustained. Neither can it be sustained as against Batterson and Kendall; for if the Court cannot be restrained from proceeding .with the building, it follows, as a necessary consequence, that their agents cannot be; and these persons are but their agents.
Judgment reversed.